Citation Nr: 1243021	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-26 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include cardiomyopathy with congestive heart failure and atrial fibrillation, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, claimed as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the present case, the Veteran requested a Board hearing to be held at his local RO (i.e., a Travel Board hearing) on his June 2010 VA Form 9.  Accordingly, the RO sent correspondence dated on May 25, 2011 notifying the Veteran of the Travel Board hearing scheduled at the RO on June 9, 2011.  The Veteran did not appear for the scheduled hearing.  Nonetheless, the Veteran was not notified of the Board hearing at least 30 days prior to the hearing date and he did not waive his right to such notification.  38 C.F.R. § 19.76.  Consequently, the Board finds that a remand to ensure due process is warranted.      

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge, as the docket permits.  Notify the Veteran of the date of such hearing by sending a letter of notification to his last known address of record at least 30 days prior to the hearing date and provide a copy of such notification in the record.  38 C.F.R. § 19.76.     

The purpose of this REMAND is to satisfy a hearing request and ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


